Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-2, A scheduling system, comprising at least one machine executable instruction, the at least one machine executable instruction comprising a scheduling communication module and a scheduling task generation module, wherein the at least one machine executable instruction is executed by a processor such that: the scheduling communication module is configured to transmit and receive information, and the scheduling task generation module is configured to generate a container loading task and a container storage task based on a ship unloading plan, and transmit the container loading task and the container storage task to a vehicle control system of a transportation vehicle and a warehouse management system of a classified in G06Q10/0631.
Claims 3-4, A vehicle control system, comprising at least one machine executable instruction, the at least one machine executable instruction comprising a vehicle communication module and a vehicle control module, wherein the at least one machine executable instruction is executed by a processor such that: the vehicle communication module is configured to transmit and receive information, and the vehicle control module is configured to control, upon receiving a container loading task via the vehicle communication module, a transportation vehicle to move from a current location to a container loading location in the container loading task for loading a container, and to control, upon receiving a container unloading task via the vehicle communication the transportation vehicle to move from the current location to a container unloading location in the container unloading task for unloading a container. Classified in G06Q50/28 and G05D1/0212.
Claims 5-6, A scheduling system, comprising at least one machine executable instruction, the at least one machine executable instruction comprising a scheduling communication module 15and a scheduling task generation module, wherein the at least one machine executable instruction is executed by a processor such that: the scheduling communication module is configured to transmit and receive information, and the scheduling task generation module is configured to generate a container transportation task and a container distribution task based on a ship loading plan, and transmit the container transportation task and the container distribution task to a vehicle control system of a transportation vehicle and a warehouse management system of a warehouse center, respectively, via the scheduling communication module. classified in G06Q10/063 and G06Q50/30.
Claims 7-8, A vehicle control system, comprising at least one machine executable instruction, the at least one machine executable instruction comprising a vehicle communication module and a vehicle control module, wherein the at least one machine executable instruction is executed by a processor such that:  the vehicle communication module is configured to transmit and receive information, and the vehicle control module is configured to control, upon receiving the container transportation task via the vehicle communication module, a transportation vehicle to move to a container loading location associated with the container transportation task for loading a container, and to control, when completing the loading of the container, the transportation vehicle to move to a container unloading location associated with the container transportation task for unloading the container. classified in G05D2201/0216 and G06Q50/30.




 Inventions I, II, III, and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  

In the instant case, 
subcombination I, A scheduling system, comprising at least one machine executable instruction, the at least one machine executable instruction comprising a scheduling communication module and a scheduling task generation module, wherein the at least one machine executable instruction is executed by a processor such that: the scheduling communication module is configured to transmit and receive information, and the scheduling task generation module is configured to generate a container loading task and a container storage task based on a ship unloading plan, and transmit the container loading task and the container storage task to a vehicle control system of a transportation vehicle and a warehouse management system of a warehouse center, respectively, via the scheduling communication module., classified in G06Q10/0631.See Fig. 2 [0091]

subcombination II, A vehicle control system, comprising at least one machine executable instruction, the at least one machine executable instruction comprising a vehicle communication module and a vehicle control module, wherein the at least one machine executable instruction is executed by a processor such that: the vehicle communication module is configured to transmit and receive information, and the vehicle control module is configured to control, upon receiving a container loading task via the vehicle communication module, a transportation vehicle to move from a current 30location to a container loading location in the container loading task for loading a container, and to control, upon receiving a container unloading task via the vehicle communication the transportation vehicle to move from the current location to a container unloading location in the container unloading task for unloading a container. Classified in G06Q50/28 and G05D1/0212. See Fig. 4 [0092]

subcombination III, A scheduling system, comprising at least one machine executable instruction, the at least one machine executable instruction comprising a scheduling communication module 15and a scheduling task generation module, wherein the at least one machine executable instruction is executed by a processor such that: the scheduling communication module is configured to transmit and receive information, and the scheduling task generation module is configured to generate a container transportation task and a container distribution task based on a ship loading plan, and transmit the container transportation task and the container distribution task to a vehicle control system of a transportation vehicle and a warehouse management system of a warehouse center, respectively, via the scheduling communication module. classified in G06Q10/063 and G06Q50/30. See Fig. 4-5 [0096-0101]


subcombination IV, A vehicle control system, comprising at least one machine executable instruction, the 30at least one machine executable instruction comprising a vehicle communication module and a vehicle control module, wherein the at least one machine executable instruction is executed by a processor such that:  the vehicle communication module is configured to transmit and receive information, and the vehicle control module is configured to control, upon receiving the container transportation task via the vehicle communication module, a transportation vehicle to move to a container loading location associated with the container transportation task for loading a container, and to control, when completing the loading of the container, the transportation vehicle to move to a container unloading location associated with the container transportation task for unloading the container. classified in G05D2201/0216 and G06Q50/30. See Fig. 6 [0102]




These four subcombinations do not overlap in scope and are not obvious variants of each other. The first subcombination is related to a scheduling a container and a container storage task, the second subcombination is directed to a vehicle control to generate a transportation vehicle to move from a current location to a container loading location. The Third subcombination is related to a scheduling system to generate a container transportation task and a container distribution task based on a ship loading plan. The fourth subcombination is related to a vehicle control system of the container transportation task. The four subcombinations do not overlap because they can exist independently of each other and they have separate structural elements. See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.
(B)    A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.
(C)    A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624